Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This action is in response to the Amendment filled on 11/08/2021. The amendment has been entered. Claims 1 and 21 have been amended. Claims 1-21 are pending, with claims 1 and 21 being independent in the instant application.

Response to Arguments
3. 	Applicant's Arguments/Remarks filed on 11/08/2021 on page 8 regarding ‘Claim Objections’ have been fully considered and found persuasive in view of the amended claim by the Applicant. Therefore, the previous Claim Objections has been withdrawn.
Applicant's Arguments/Remarks on page 8-9 regarding 35 U.S.C. 101 rejections have been fully considered and found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. Therefore, the previous 35 U.S.C. 101 rejection has been withdrawn.
Applicant's Arguments/Remarks filed on pages 13-15 regarding 35 U.S.C. 103 rejections have been fully considered and are moot in view of Applicant's amendments to the claims and amended rejections detailed below. The new ground of rejections are necessitated by Applicant's claim amendments. The prior arts Ploskas et al, Hamstra et al. and Tjandraatmadja taught the claims 1-21. Therefore, the previous rejections Claim Rejections-35 U.S.C. 103).
Claim Rejections - 35 U.S.C. 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
  4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
  Claims 1-8, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over an article Ploskas et al. (“Optimization of circuitry arrangements for heat exchangers using derivative-free optimization”) (hereinafter Ploskas and IDS submitted on 06/08/2020) in view of Hamstra et al. (Pub. No. US2011/0272117A1).
Regarding claim 1, Ploskas teaches A system for designing a circuitry configuration of heat-exchanger units, comprising: (Ploskas disclosed in page 3 (before the section 2): “One of the contributions of this paper is the presentation of heat exchanger circuitry optimization methods that generate feasible circuit designs without requiring extensive domain knowledge. As a result, the proposed approach can be readily applied to different types of heat exchangers … We formulate the refrigerant circuitry design problem as a binary constrained optimization problem, and use CoilDesigner, a steady-state simulation and design tool for air to refrigerant heat exchangers, to simulate the performance of different refrigerant circuitry designs. We treat CoilDesigner as a black-box system and apply derivative-free optimization (DFO) algorithms to optimize heat exchanger performance.” It has been discussed in Abstract (in page 1): “In this paper, we formulate refrigerant circuitry design as a binary constrained optimization problem. We use CoilDesigner, a simulation and design tool of air to refrigerant heat exchangers, in order to simulate the performance of different refrigerant circuitry designs … Second, we demonstrate that the proposed formulation is suitable for optimizing the circuitry configuration of heat exchangers.”
Examiner considers, Ploskas formulated the refrigerant circuitry design problem as a binary constrained optimization problem and in order to simulate the performance Ploskas proposed the formulation which is suitable for optimizing the circuitry configuration of heat exchangers. Therefore, Ploskas taught the system (CoilDesigner tool or black-box system) for designing a circuitry configuration of heat-exchanger units).
Ploskas teaches an interface to acquire design parameters of the heat-exchanger units, wherein the design parameters include a number of tubes and a number of pre-existing connections, minimum and maximum number of circuits, a maximum length of the circuits, a maximum distance between connections of the tubes; (Ploskas disclosed in page 16 and 17 the number of tubes from 4, 6, 8, 10, … 36, in Table 4 and 5 as “Computational results for heat capacity optimization”. A equation for number of tubes being shown in page 9 under section 3.2 as “t is the number of tubes, n = (t2 − t)/2 is the number of decision variables”. It has been mentioned in page 4-5: “Figure 2 illustrates a HEX constructed of eight tubes (each represented by a circle) with six connections of two types; one type of connection is at the far end of the tubes, while the other type of connection the near (front) end of the tubes … Similarly, a dotted line between two tubes indicates a tube connection on the far end of the tubes, while a solid line indicates a tube connection on the front end of the tubes. Different line color are used to distinguish amongst different circuits … In light of this diagram, consider one set of manufacturing constraints imposed on the always connected … whereas the second set of connections or bends are introduced at the near end of the coil once a circuitry configuration is chosen. Moreover, in page 12 (at Table 1), the horizontal and vertical spacing for tube being mentioned, which is considered the “maximum distance between connections of the tubes”.
Examiner considers, number of tubes are ranging from 4-36 in above disclosure and it has been discussed in page 9, an equation to calculate the number of tubes as one of the constraint in the Objective function. In Figure 2 illustrated a HEX constructed of eight tubes, where tube connection being indicated by ‘a dotted line’ between two tubes on the far end of the tubes and a solid line a tube connection on the front end of the tubes. Moreover, in Figure 2, a constraint being implied that tubes 1 and 2, tubes 3 and 4, tubes 5 and 6, and tubes 7 and 8 are always connected i.e. “a number of pre-existing connections” being indicated in this scenario.
Ploskas disclosed in page 13 (at 2nd para just after the Table 3): “The number of valid circuitry designs for a heat exchanger with 12 tubes is 54, 539”. In page 9 under heading “Constraints”: “As already discussed in Section 2, there are two types of connections allowed, connections on the farther end of the tubes and connections on the front end of the tubes. In order to produce a feasible circuitry arrangement, some constraints are set … Figure 5 presents the connections on the farther end for a heat exchanger with eight tubes (Figure 5a) and for a heat exchanger with ten tubes (Figure 5b) … The first restriction implies that every tube is connected with two tubes at most. Therefore, the sum of the elements of vector x in each row i and column i, 

Examiner considers, feasible circuitry arrangement can be produced and some restriction/constraints can be set by the designer, then the circuitry arrangement or number of circuit for the HEX would be less. If a heat exchanger having 12 tubes number of valid circuitry is 54, 539, is considered as maximum number of circuits, if a heat exchanger having 4, 6 or 8 tubes, the number of circuitry would vary accordingly. Ploskas discussed in page 7 under section 3.1: “We preferred this approach, i.e., treating the graph as undirected, in order to create an optimization problem with significantly fewer variables, e.g., a heat exchanger with 36 tubes can be modeled with only 630 variables instead of 1, 296.” Therefore, it is considered number of circuits in a HEX design depends on the optimized scenario/constraints being adopted by the designer.
Ploskas disclosed a Table 1 in page 12 where ‘Structural parameters’ of HEX being shown such as no. of depth rows, Tube length, Tube inside and outside diameter, Tube thickness, Tube horizontal and vertical spacing, Fins per inch, Fin spacing and thickness etc. would be considered when calculating the maximum length of the circuits. It has been mentioned in page 2 (at 2nd para) that a model to optimize the design of an air-cooled heat exchanger for a user-defined tube arrangement, in which parameters such as tubes diameter, length, and fin spacing are optimized subject to a given heat transfer rate between air and water. Therefore, it is considered that the heat exchanger’s tube arrangement parameters such as tubes diameter, length, and fin spacing need to optimized in order to determine the maximum length of the HEX circuits.
Ploskas disclosed in page 10 under section 3.4: “We chose CoilDesigner for three reasons: … (ii) it has been validated on many data sets, and (iii) it provides an external communication interface for .NET framework. The existence of the external communication interface facilitates experimentation with different system parameters. The external interface also allows optimization studies to be carried out. In this study, we use the external communication interface to experiment with different designs and optimization algorithms in an entirely automated manner.” It has been discussed that Ploskas used/chose CoilDesigner simulation tool, which has external communication interface that facilitates the experimentation with different system parameters and the optimization studies or experiment being carried out. Therefore, the computational experiments with design parameters being performed on the simulation tool which has graphical user interface (to acquire/gather the design parameters of the heat-exchanger units)).
Ploskas teaches generating a relaxed decision diagram for each of the heat-exchanger units based on the design parameters of the heat-exchanger units by executing the relaxed decision diagram formation module; (Under BRI, Examiner would consider the ‘relaxed decision diagram formation module’ as a software which executes/runs on a computer/simulation tool. According to the disclosure by Tjandraatmadja (IDS submitted on 06/08/2020), in page 11-12: “Decision diagrams (DDs) are data structures they are layered directed acyclic graphs in which arcs are associated to variable assignments and paths from a root node to a terminal node correspond one-to-one to the points of the represented set. In the context of optimization, these paths may encode the feasible solutions of a discrete linear 
Ploskas disclosed in page 4 (at last para): “Figure 2 illustrates a HEX constructed of eight tubes (each represented by a circle) with six connections of two types; one type of connection is at the far end of the tubes, while the other type of connection the near (front) end of the tubes … In light of this diagram, consider one set of manufacturing constraints imposed on the connections between tubes.” Figure 3 (a) presents valid and 3 (b) invalid circuiting arrangements on a heat exchanger with eight tubes. Moreover, in page 7 under section 3.1: “the refrigerant circuitry problem is represented as a large-scale binary combinatorial problem. We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges. For example, the adjacency matrix for the circuitry configuration shown in Figure 2 … Binary variables will be used to model connections between tubes … there are four feasible solutions for the above adjacency matrix (Figure 4) … We preferred this approach, i.e., treating the graph as undirected, in order to create an optimization problem with significantly fewer variables …”. In page 9 (under section 3.2) Ploskas discussed about the ‘Objective function’ where various performance metrics have been used in order to evaluate and compare the performance of different circuitry designs and to obtain the shortest joint tubes. It Ploskas. Moreover, it has been disclosed in page 12 under section 5: “Choco is an opensource software that is used to formulate combinatorial problems in the form of CSPs and solve them with constraint programming techniques. The implemented search strategies of Choco produce all feasible solutions for each heat exchanger.”
Examiner considers, Ploskas taught about generating a relaxed decision diagram for heat-exchanger units because refrigerant circuitry problem for HEX (in Fig. 2) has been represented as a large-scale binary combinatorial problem and they used the graph theory concepts to depict a circuitry configuration as a graph, and treating the graph as undirected. Binary variables has been used to model the connections between tubes, in order to create an optimization problem with significantly fewer variables.  Moreover, various performance metrics have been used in order to evaluate the heat exchanger circuitry optimization problem by using different expression as objective function for HEX. It has been discussed above that design parameters of the heat-exchanger units being simulated/executed in a simulation tool “CoilDesigner”, where DFO solver or algorithm being applied which is considered as “relaxed decision diagram formation module” (since, this has been identified as optimized solution for refrigerant circuitry (HEX) problem (as discussed above)). Since Ploskas mentioned in page 12 under heading ‘Computational study’ that ‘Choco’ software used circuitry optimization 
Ploskas teaches creating constraints with respect to connections of the heat-exchanger units according to the relaxed decision diagram; (Ploskas disclosed in page 4 (at last para): “For the purposes of more clearly describing potential manufacturing constraints encountered in the construction of a fin-tube HEX, consider a diagram that illustrates the salient features relating to its circuitry. Figure 2 illustrates a HEX constructed of eight tubes (each represented by a circle) with six connections of two types; one type of connection is at the far end of the tubes, while the other type of connection the near (front) end of the tubes … In light of this diagram, consider one set of manufacturing constraints imposed on the connections between tubes.” Figure 3 (a) presents valid and 3 (b) invalid circuiting arrangements on a heat exchanger with eight tubes. Moreover, in page 7 under section 3.1: “the refrigerant circuitry problem is represented as a large-scale binary combinatorial problem. We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges. For example, the adjacency matrix for the circuitry configuration shown in Figure 2 … Binary variables will be used to model connections between tubes … there are four feasible solutions for the above adjacency matrix (Figure 4) … We preferred this approach, i.e., treating the graph as undirected, in order to create an optimization problem with significantly fewer variables …”. In page 9 (under section 3.2) Ploskas discussed about the ‘Objective function’ where various performance metrics have been used in order to evaluate and compare the performance of different circuitry designs and to obtain the shortest joint tubes. In feasible circuitry arrangement, some constraints are set. The constraints on the farther end are derived from the first two restrictions of the circuitry arrangement problem …” Some restrictions as constraints being set by the designer/user on the heat exchanger with tubes.
Examiner considers, Ploskas taught about creating/constructing the constraints related to connections of the heat-exchanger units according to the relaxed decision diagram because refrigerant circuitry problem for HEX (in Fig. 2) has been represented as a large-scale binary combinatorial problem and they used the graph theory concepts to depict a circuitry configuration as a graph, and treating the graph as undirected. Binary variables has been used to model the connections between tubes, in order to create an optimization problem with significantly fewer variables.  Moreover, various performance metrics have been used to evaluate the heat exchanger circuitry optimization problem by using different expression as objective function for HEX. Therefore, various restrictions on the connections or constraints being constructed or set by the HEX designer by implementing the relaxed decision diagram, in order achieve optimized circuitry arrangement for HEX).
and Ploskas teaches generating feasible configurations of the heat-exchanger units by using the constraints. (Ploskas disclosed in page 9 under heading ‘Constraints’: “there are two types of connections allowed, connections on the farther end of the tubes and connections on the front end of the tubes. In order to feasible circuitry designs. Choco is an opensource software that is used to formulate combinatorial problems in the form of CSPs and solve them with constraint programming techniques. The implemented search strategies of Choco produce all feasible solutions for each heat exchanger … Note that we need to perform all combinations of inlet and outlet tubes for each solution since we used an undirected graph to represent the problem. Therefore, Choco will enumerate all feasible solutions and for each solution we need to consider all different combinations of inlet and outlet tubes.”
Examiner considers, in order to produce a feasible circuitry arrangement, some constraints or the restrictions on the connections/configurations of HEX being set by the Ploskas discussed that they formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP), where ‘Choco solver’ as a software being used to automate the procedure of finding all possible feasible circuitry designs for HEX. They performed all combinations of inlet and outlet tubes for each solution and they used an undirected graph (relaxed decision diagram) to represent the circuitry optimization problem of HEX. Therefore, Choco solver enumerated all feasible solutions for each heat exchanger i.e. the feasible configurations of heat-exchanger units being generated by using the design constraints of HEX).
However, Ploskas does not explicitly teach a memory to store the design parameters, a set of configurations of heat-exchanger units and computer-executable programs including a relaxed decision diagram formation module; a memory to store the design parameters, a set of configurations of heat-exchanger units and computer-executable programs including a relaxed decision diagram formation module;
Hamstra teaches a memory to store the design parameters, a set of configurations of heat-exchanger units and computer-executable programs including a relaxed decision diagram formation module; (Under BRI, Examiner would consider the ‘relaxed decision diagram formation module’ as a software or computer-executable programs which execute/run on a computer/simulation tool. The design parameters, a set of configurations of heat-exchanger units are considered as data which is stored in a memory or database.
Hamstra disclosed in page 3 para [0030]: “present invention is to provide systems, methods and devices for providing a next generation geothermal heat exchanger that uses emerging computer technology, sensor and control technology, advanced heating and cooling concepts, and the ability to package the intelligence and control platform …”. In page 6 para [0070]: “FIG. 3 is schematic block diagram of the energy system management computer interfaces and databases … a database 38 for storing history, real time, and predictive data … and a memory to store data related to system updates, patches, add on packages …” In page 8 para [0088]: “Each independent energy source and or sink has independent performance characteristics that are stored in a database as collective data … The system data includes tracing the equipment used and the specification for the equipment, the piping specifications, radiant and duct specification and specifications for any other equipment connected with the system. Each piece of equipment also has specifications and operating parameters” In para [0092]: “The flow diagrams shown in FIG. 15 and FIG. 16 show the steps for optimization of the system performance to meet the needs of the occupants of the building. As shown, data is collected and stored and used to made decisions for heating and cooling of the interior space …”.
Examiner considers, memory or database stores collective data related to heating and cooling or heat exchanger such as system data including the specification (e.g. the piping specifications, radiant and duct specification and specifications for any other equipment connected with the system) for the equipment and operating parameters are design parameters or a set of configurations of heat-exchanger units. 
Moreover, in page 4 para [0059] (at last para, under heading ‘Energy Exchange Device’: “The system that manages the sensing, independent routing, selecting of energy sources and uses including the computer, software, circulating pumps and … heat exchangers … Computer-based controls include the software designed to optimize and manage the flows and temperatures.” Therefore, Hamstra taught a computer-executable programs or software modules to manage and operate the system of heat exchangers and to optimize and manage the flows and temperatures of heat exchangers).
Hamstra teaches a processor, in connection with the memory, configured to perform steps according to the computer-executable programs, wherein the steps comprising: (Under BRI, Examiner would consider the computer-executable programs as software models or which execute/run on a computer/simulation tool. Hamstra mentioned in page 3 para [0037] an artificial intelligence software being executed by a computer system in the energy plant. In page 5 para [0065]: “FIG. 1 is a schematic diagram of a preferred embodiment of the energy chassis system with a computer controller for controlling heating and cooling operations in a commercial building.” Moreover, in page 6 para [0071]: “The energy chassis device computer controller includes databases with parametric optimization models that can be executed to determine the components, component characteristics … for the system design. This step reduces the custom engineering required to configure the system properly …”
Examiner considers, memory or database are connected to the computer controller as a processor (i.e. a processor, in connection with the memory) having 
Therefore, Ploskas and Hamstra are analogous art because they are related to have optimized configuration for heat exchanger. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ploskas and Hamstra before him or her, to modify the system for designing a circuitry configuration of heat-exchanger units and generate feasible combinations of design parameter/constraints of Ploskas to include the memory to store the design parameters or configurations of heat exchanger and a processor/controller to perform the computer-executable programs of Hamstra. The suggestion/motivation for doing so would have been obvious by Hamstra because the method, systems and devices of the in Hamstra’s invention addressed multiple independently-circuited geothermal heat exchangers with computer-based controls include the software designed to optimize and manage the flows and temperatures, an artificial intelligence software being executed by a computer system and a computer controller includes parametric optimization models executed for system design and implemented for controlling heating and cooling operations of HEX (Hamstra disclosed in page 3 para [0037], page 6 para [0071] and page 7 para [0080]). Therefore, it would have been obvious to combine Hamstra with Ploskas to obtain the invention as specified in the instant claim(s).
Regarding claim 2, Ploskas and Hamstra teach The system of claim 1, wherein Ploskas teaches each of the heat-exchanger units is formed of a 2tube that includes a super-node corresponding to a bend on a far end of the tube. (Ploskas discussed in page 4 at left side column: “For the purposes of more clearly describing potential manufacturing constraints encountered in the construction of a fin-tube HEX, consider a diagram that illustrates the salient features relating to its circuitry … In light of this diagram, consider one set of manufacturing constraints imposed on the connections between tubes. This set of constraints is such that adjacent pairs of tubes in each column, starting with the bottom tube, are always connected … The manufacturing process imposes this constraint because one set of bends at the far end of the coil are applied to the tubes before they are inserted into the fins …”. It has been mentioned in page 4 under heading ‘Problem representation’ at right side column: “We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges.” Here, the manufacturing constraints imposed on the connections between tubes is set of constraints. This set of constraints is one set of bends at the far end of the coil are applied to the tubes and formed in the construction of a fin-tube HEX (heat-exchanger). Moreover, Ploskas applied graph theory concepts to depict a circuitry configuration of heat-exchanger as a graph and tubes are the nodes and the connections between tubes are the edges, therefore this connection can be assumed as super-node corresponding to a bend on a far end of the tube).
Regarding claim 3, Ploskas and Hamstra teach The system of claim 1, further comprising: Ploskas teaches 29MERL-3179Raghunathan et al.2providing an objective function that represents a heat capacity of the heat-3exchanger units or a ratio of a heat capacity to a pressure difference across the 4circuitry configuration of the heat exchanger units. (Ploskas disclosed about objective function in page 5 under heading ‘objective function’ (at the last paragraph of left side column): “The most common goals when designing a heat exchanger is typically to maximize the heat capacity or to obtain the shortest joint tubes. Two targets of the refrigerant circuit optimization are considered in this work: (i) maximize the heat capacity, and (ii) maximize the ratio of the heat capacity to the pressure difference across the heat exchanger.” Here, maximizing the heat capacity, and maximizing the ratio of the heat capacity are the objective function, which is the common goals when designing a circuitry configuration of the heat exchanger unit).
  	Regarding claim 4, Ploskas and Hamstra teach The system of claim 1, wherein Ploskas teaches the constraints, with respect to connections of 2the heat-exchanger units, include 3(i) adjacent pairs of the heat-exchanger units in each column, starting with a 4bottom unit among the heat-exchanger units, are connected,  5(ii) the connections on a far end of the heat-exchanger units cannot cross 6rows unless the heat-exchanger units are at the edge of the coil,  7(iii) all the heat-exchanger units in the heat exchanger must be connected,  8(iv) inlets and outlets of the heat-exchanger units must be located at a near 9end, and  10(v) merges and splits of the heat-exchanger units are not allowed. (Ploskas discussed in page 4 at left side column: “For the purposes of more clearly describing potential manufacturing constraints encountered in the construction of a fin-tube HEX, consider a diagram that illustrates the salient features relating to its circuitry. Figure 2 illustrates a HEX constructed of eight tubes (each represented by a circle) with six connections of two types; one type of connection is at the far end of the tubes, while the other type of connection the near (front) end of the tubes … In light of this diagram, consider one set of manufacturing constraints imposed on the connections between tubes. This set of constraints is such that adjacent pairs of tubes in each column, starting with the bottom tube, are always connected. For example, in Figure 2, this constraint implies that tubes 1 and 2, tubes 3 and 4, tubes 5 and 6, and tubes 7 and 8 are always connected. The manufacturing process imposes this constraint because one set of bends at the far end of the coil are applied to the tubes before they are inserted into the fins, whereas the second set of connections or bends are introduced at the near end of the coil once a circuitry configuration is chosen. Other related manufacturing-type restrictions used to constrain the space of possible circuiting configurations includes the following: 1. Plugged tubes, i.e., tubes without connections, are not allowed 2. The connections on the farther end cannot be across rows unless they are at the edge of the coil 3. Inlets and outlets must always be located at the near end. 4. Merges and splits are not allowed.” Here potential manufacturing constraints, with respect to connections of 2the heat-exchanger units have been set in Ploskas’s article. Ploskas mentioned that in Figure 2 each tube represented by a circle is one heat-exchanger unit, thus eight tubes with six connections of two types; one type of connection is at the far end of the tubes, while the other type of connection the near (front) end of the tubes constructed a HEX. Moreover, all the tubes (tubes 1 and 2, tubes 3 and 4, tubes 5 and 6, and tubes 7 and 8) in Figure 2 are connected which means all the heat-exchanger units in the heat exchanger are connected. The adjacent pairs of tubes or heat-Ploskas).
 	Regarding claim 5, Ploskas and Hamstra teach The system of claim 1, further comprising: Ploskas teaches applying the feasible configurations of the heat-exchanger units to a 3predetermined performance evaluating program for each of the feasible 4configurations. (According to the Spec. of current application at para [0056], the Applicant mentioned circuitry configurations are evaluated using a simulation program (predetermined performance evaluating program) to evaluate the performance measures for each of them. Ploskas discussed in page 10 under heading ‘Computational study’: “we performed a computational study with the aim of optimizing the heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger … we performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. We formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP) using Choco solver in order to automate the procedure of finding all possible feasible circuitry designs … The implemented search strategies of Choco produce all feasible solutions for each heat exchanger.” Here, the aim of optimizing the heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger is the performance evaluating program which can be assumed as simulation performed for different combinations of heat exchangers in Ploskas’s article. Ploskas applied Choco an open-source software that is used to automate the procedure of finding all possible feasible 
 	Regarding claim 6, Ploskas and Hamstra teach The system of claim 1, further comprising: Ploskas teaches applying a set of samples of the feasible configurations to a predetermined 3performance evaluating program; 4 (Examiner would construe ‘a set of samples of the feasible configurations’ as ‘set of circuitry configurations’ after feasible solutions have been implemented for each heat exchanger. According to the Spec. of current application at para [0056], the Applicant mentioned circuitry configurations are evaluated using a simulation program (predetermined performance evaluating program) to evaluate the performance measures for each of them. Ploskas discussed in page 10 under heading ‘Computational study’: “Prior to applying the DFO solvers to optimize the different heat exchangers, we performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. We formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP) using Choco solver in order to automate the procedure of finding all possible feasible circuitry designs. Choco is an open-source software that is used to formulate combinatorial problems in the form of CSPs and solve them with constraint programming techniques. The implemented search strategies of Choco produce all feasible solutions for each heat exchanger.” Here, the set of samples are all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. This set of samples have used to perform the simulation which is predetermined performance evaluating program (according to Spec.). In order to automate the procedure of finding all possible 
         	Ploskas teaches building a surrogate model optimization problem using features of the 5feasible configurations, (According to the Spec. of current application at para [0062], the Applicant mentioned ‘Number of circuits’ is one of the features of the circuitry configuration. Ploskas discussed in page 10 under heading ‘Computational study’ (at left side column): “In order to validate the proposed model, we performed a computational study with the aim of optimizing the heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger. For this study, we started by manually designing 17 different circuitry architectures. The structural parameters and work conditions of the 17 test cases are shown in Table 1 … we performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. We formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP) using Choco solver in order to automate the procedure of finding all possible feasible circuitry designs.” Moreover, it has been stated at same page 10 at right side column): “The number of valid circuitry designs for a heat exchanger with 12 tubes is 54,539 …”. Here, a proposed model has been formulated and Ploskas performed a computational study on 17 different circuitry architectures. The proposed model is surrogate model, which has been used to predict the performance of the circuitry configuration. Ploskas performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes and formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP) using Choco solver (an open-source software) in order to automate the procedure of finding all possible feasible Ploskas taught about building a surrogate model where circuit optimization problem has used one of the features of the 5feasible configurations).
         	Ploskas teaches 30MERL-3179Raghunathan et al.6creating surrogate model constraints for the surrogate model according to the 7design parameters; and 8solving the surrogate model optimization problem. (Ploskas discussed in page 10 under heading ‘Computational study’ (at left side column): “In order to validate the proposed model, we performed a computational study with the aim of optimizing the heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger. For this study, we started by manually designing 17 different circuitry architectures. The structural parameters and work conditions of the 17 test cases are shown in Table 1 … Prior to applying the DFO solvers to optimize the different heat exchangers, we performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. We formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP) using Choco solver in order to automate the procedure of finding all possible feasible circuitry designs. Choco is an open-source software that is used to formulate combinatorial problems in the form of CSPs and solve them with constraint programming techniques. The implemented search strategies of Choco produce all feasible solutions for each heat exchanger. We can evaluate each solution and gather various statistics that will help us to evaluate the performance of the DFO solvers.” Here, the structural parameters and work conditions of the 17 test cases had shown in Table 1, these structural parameters are design parameters for the surrogate model Ploskas). The circuitry optimization problem as a (CSP) has been formulated by using Choco solver, Choco is an open-source software has been used to formulate combinatorial problems in the form of CSPs (Constraint Satisfaction Problem) and solve them with constraint programming techniques. Here, constraints for the surrogate model have been created by Choco solver. Choco produced all feasible solutions for each heat exchanger by using its implemented search strategies. DFO solvers helped to evaluate the performance of each feasible solutions and solved the surrogate model optimization problem).
Regarding claim 7, Ploskas and Hamstra teach The system of claim 1, wherein Ploskas teaches a prediction model, which takes as input a pair 2of supernodes and returns a real number between 0 and 1 indicating a likelihood 3that given supernodes should be connected, is used to identify a set of samples of 4the feasible configurations to a predetermined evaluating program. (Ploskas discussed in page 4 at left side column: “In light of this diagram, consider one set of manufacturing constraints imposed on the connections between tubes. This set of constraints is such that adjacent pairs of tubes in each column, starting with the bottom tube, are always connected … The manufacturing process imposes this constraint because one set of bends at the far end of the coil are applied to the tubes before they are inserted into the fins …”. It has been mentioned in page 4 under heading ‘Proposed model’ at right side column: “We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges.” Ploskas applied graph theory concepts to depict a circuitry Ploskas discussed an optimization formulation regarding the optimization approaches for refrigerant circuitry problem. Moreover, Ploskas discussed that the adjacency matrix for the circuitry configuration shown in Figure 2 where binary variables as 0 and 1 has been used to model connections between tubes i.e. real number between 0 and 1 indicated 3that given supernodes should be connected. Ploskas also mentioned that “Since the graph is undirected … Thus, we can limit the number of variables to (t2 − t)/2, where t is the number of tubes … Therefore, there are four feasible solutions for the above adjacency matrix (Figure 4). However, these feasible solutions produce very similar performance metrics.” Here, a set of samples of 4the feasible configurations to a predetermined evaluating program has been identified in adjacency matrix for the circuitry configuration where binary variables as 0 and 1 used to model connections between tubes).
 	Regarding claim 8, Ploskas and Hamstra teach The system of claim 1, wherein Ploskas teaches the prediction model iteratively identifies the 2next node to connect to the circuit. (Ploskas discussed in page 4 under heading ‘Proposed model’ at right side column: “We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges. Here, ‘Proposed model’ the heading at section 3 is a prediction model where Ploskas discussed an optimization formulation regarding the optimization Ploskas discussed that the adjacency matrix for the circuitry configuration shown in Figure 2 where binary variables as 0 and 1 has been used to model connections between tubes i.e. real number between 0 and 1 indicated 3that given supernodes should be connected. In page 5 at left side column, it has been discussed: “The vector of variables x for the circuitry design problem contains (t2 − t)/2 binary variables. Each variable is associated with the connection of two tubes. A variable xi, 1 ≤ i ≤ (t2 − t)/2, is equal to 1 if the associated tubes are connected; otherwise xi = 0.” Here, vector of variables x for the circuitry design problem contains (t2 − t)/2 binary variables and each variable is associated with the connection of two tubes. If the value of x is equal to 1 (when the condition 1 ≤ i ≤ (t2 − t)/2, is equal to 1 for xi), then the associated tubes are connected i.e. next node is connected to the HEX circuit. Therefore, iterative way to find for the 2next node verify the connection to the circuit has been identified by the prediction model/Proposed model in Ploskas’s article).
Regarding claim 10, Ploskas and Hamstra teach The system of claim 1, wherein Ploskas teaches applying a set of samples of the feasible configurations to a predetermined 3performance evaluating program; 4 (Examiner would construe ‘a set of samples of the feasible configurations’ as ‘set of circuitry configurations’ after feasible solutions have been implemented for each heat exchanger. According to the Spec. of current application at para [0056], the Applicant mentioned circuitry configurations are evaluated using a simulation program (predetermined performance evaluating program) to evaluate the performance measures for each of them. Ploskas discussed in page 10 under heading ‘Computational study’: “Prior to simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. We formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP) using Choco solver in order to automate the procedure of finding all possible feasible circuitry designs. Choco is an open-source software that is used to formulate combinatorial problems in the form of CSPs and solve them with constraint programming techniques. The implemented search strategies of Choco produce all feasible solutions for each heat exchanger.” Here, the set of samples are all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. This set of samples have used to perform the simulation which is predetermined performance evaluating program (according to Spec.). In order to automate the procedure of finding all possible feasible circuitry designs or feasible configurations, Choco solver an open-source software has been used to formulate the circuitry optimization problem.
          Ploskas teaches building a surrogate model optimization problem using features of the 5feasible configurations, (According to the Spec. of current application at para [0062], the Applicant mentioned ‘Number of circuits’ is one of the features of the circuitry configuration. Ploskas discussed in page 10 under heading ‘Computational study’ (at left side column): “In order to validate the proposed model, we performed a computational study with the aim of optimizing the heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger. For this study, we started by manually designing 17 different circuitry architectures. The structural parameters and work conditions of the 17 test cases are shown in Table 1 … we performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and feasible circuitry designs.” Moreover, it has been stated at same page 10 at right side column): “The number of valid circuitry designs for a heat exchanger with 12 tubes is 54,539 …”. Here, a proposed model has been formulated and Ploskas performed a computational study on 17 different circuitry architectures. The proposed model is surrogate model, which has been used to predict the performance of the circuitry configuration. Ploskas performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes and formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP) using Choco solver (an open-source software) in order to automate the procedure of finding all possible feasible circuitry designs. The number of valid circuitry designs for a heat exchanger with 12 tubes is 54,539 is one of the feature of feasible configuration (according to Spec.). Therefore, Ploskas taught about building a surrogate model where circuit optimization problem has used one of the features of the 5feasible configurations).
         	Ploskas teaches 30MERL-3179Raghunathan et al.6creating surrogate model constraints for the surrogate model according to the 7design parameters, 8solving the surrogate model optimization problem. (Ploskas discussed in page 10 under heading ‘Computational study’ (at left side column): “In order to validate the proposed model, we performed a computational study with the aim of optimizing the heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger. For this study, we started by manually designing 17 different circuitry architectures. The structural parameters and work conditions of the 17 test cases are shown in Table 1 … Prior to DFO solvers.” Here, the structural parameters and work conditions of the 17 test cases had shown in Table 1, these structural parameters are design parameters for the surrogate model (proposed model, which has been used to predict the performance of the circuitry configuration by Ploskas). The circuitry optimization problem as a (CSP) has been formulated by using Choco solver, Choco is an open-source software has been used to formulate combinatorial problems in the form of CSPs (Constraint Satisfaction Problem) and solve them with constraint programming techniques. Here, constraints for the surrogate model have been created by Choco solver. Choco produced all feasible solutions for each heat exchanger by using it’s implemented search strategies. DFO solvers helped to evaluate the performance of each feasible solutions and solved the surrogate model optimization problem).
        	 Ploskas teaches applying the results of the surrogate model optimization to a predetermined 9performance evaluating program, (Ploskas discussed in page 10 under heading ‘Computational study’ (at right side column): “The number of valid Ploskas stated: “we applied the five DFO solvers that were presented in Section 4 to the proposed constrained binary DFO problem. Tables 5 to 9 present the detailed results of the optimization of the two objective functions … In each case, we report the best objective value, the execution time, and the number of function evaluations.” The results of the surrogate model with complete enumeration has been used to evaluate the performance of the DFO solvers in the next part of computational experiments. Five DFO solvers have been applied to the proposed constrained binary DFO problem, this is an optimization to a predetermined 9performance evaluating program or simulation program).
        and Ploskas teaches 31MERL-3179Raghunathan et al.11repeating this process for different sample sets of feasible configurations 12until a time limit is reached (Examiner would construe the term ‘this process’ under BRI (broadest reasonable interpretation), as steps have been performed (in other claim limitations) so far by Applicant. It is assumed that Applicant has applied a constraint or condition for the simulation runs on the feasible configurations of HEX. Ploskas disclosed in page 12 at right side column: “we applied the five DFO solvers that were presented in Section 4 to the proposed constrained binary DFO problem. A limit of 2,500 function evaluations and 86,400 seconds was set for each run.” Here, five DFO solvers have been applied to the proposed constrained 
However, Ploskas doesn’t explicitly teach storing a subset of these configurations in a database of solutions. 
Hamstra teaches storing a subset of these configurations in a database of solutions. (Hamstra disclosed in page 3 para [0030]: “present invention is to provide systems, methods and devices for providing a next generation geothermal heat exchanger that uses emerging computer technology, sensor and control technology, advanced heating and cooling concepts, and the ability to package the intelligence and control platform …”. In page 6 para [0070]: “FIG. 3 is schematic block diagram of the energy system management computer interfaces and databases … a database 38 for storing history, real time, and predictive data … and a memory to store data related to system updates, patches, add on packages …” In page 8 para [0088]: “Each independent energy source and or sink has independent performance characteristics that are stored in a database as collective data … The system data includes tracing the equipment used and the specification for the equipment, the piping specifications, radiant and duct specification and specifications for any other equipment connected with the system. Each piece of equipment also has specifications and operating parameters” In para [0092]: “The flow diagrams shown in FIG. 15 and FIG. 16 show the steps for optimization of the system performance to meet the needs of the occupants of data is collected and stored and used to made decisions for heating and cooling of the interior space …”.
Examiner considers, memory or database stores collective data related to heating and cooling or heat exchanger such as system data including the specification (e.g. the piping specifications, radiant and duct specification and specifications for any other equipment connected with the system) for the equipment and operating parameters are design parameters or a set of configurations of heat-exchanger units). 
Regarding claims 11-14, Ploskas and Hamstra teach The system of claim 10, are incorporating the rejections of claims 2-5 respectively because claims 11-14 have substantially similar claim language as claims 2-5, therefore claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ploskas and Hamstra as discussed above for substantially similar rationale.
Regarding claims 18, Ploskas and Hamstra teach The system of claim 10, wherein Ploskas teaches the surrogate model optimization problem is solved in two stages that comprises 33MERL-3179Raghunathan et al.3applying a set of bound constraints and solving the surrogate model 4optimization problem with a mixed-integer nonlinear programming method, (Ploskas mentioned in Abstract “First, we compare four mixed-integer constrained DFO solvers and one box-bounded DFO solver and evaluate their ability to solve a difficult industrially relevant problem. Second, we demonstrate that the proposed formulation is suitable for optimizing the circuitry configuration of heat exchangers.” In page 9 at left side column, it has been stated: “In this paper, we formulate the refrigerant circuitry design problem as a binary constrained optimization problem. Hence, DFO solvers that can handle constraints mixed-integer constrained DFO algorithms.” Moreover, in page 2 at left side column: “While current approaches for heat exchanger design often rely on design engineers to choose the circuitry configuration based upon their experience and the output of an enumerated set of simulations, the highly discontinuous and nonlinear relationship between the circuitry and the HEX performance motivates the study of systematic methods to identify optimized refrigerant circuitry design.” There is a nonlinear relationship between the circuitry and the HEX performance, therefore Ploskas implemented ‘mixed-integer constrained DFO algorithm’ as mixed-integer nonlinear programming method to identify optimized refrigerant circuitry design in HEX. Ploskas discussed in page 10 under heading ‘Computational study’ (at left side column): “In order to validate the proposed model, we performed a computational study with the aim of optimizing the heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger … we performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. We formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP) using Choco solver in order to automate the procedure of finding all possible feasible circuitry designs. Choco is an open-source software that is used to formulate combinatorial problems in the form of CSPs and solve them with constraint programming techniques. The implemented search strategies of Choco produce all feasible solutions for each heat exchanger. We can evaluate each solution and gather various statistics that will help us to evaluate the performance of the DFO solvers.” Here, the proposed model is the surrogate model which has been used to Ploskas. The circuitry optimization problem as a (CSP) has been formulated by using Choco solver (an open-source software), has been used to formulate combinatorial problems in the form of CSPs (Constraint Satisfaction Problem) and solve them with constraint programming techniques. Therefore, set of bound constraints (when performed set of simulations) have been applied by Choco solver and the surrogate model’s optimization problem has been solved by mixed-integer nonlinear programming method).
          and Ploskas teaches 5applying a set of design parameter constraints to the results of this first stage 6and then solving this optimization problem with a mixed-integer nonlinear 7programming method (Ploskas discussed in page 10 under heading ‘Computational study’ (at left side column): “In order to validate the proposed model, we performed a computational study … across the heat exchanger. For this study, we started by manually designing 17 different circuitry architectures. The structural parameters and work conditions of the 17 test cases are shown in Table 1 …” It has been discussed in page 10 at right side column: “The number of valid circuitry designs for a heat exchanger with 12 tubes is 54,539 and the total simulation time was 20 hours. Hence, it is obvious from the results that the complete enumeration of all combinations is costly and time-consuming. However, the results of the complete enumeration will help us evaluate the performance of the DFO solvers in the next part of our computational experiments. Table 3 presents the results of the complete enumeration …” In page 12 at left side column, Ploskas stated: “we applied the five DFO solvers that were presented in Section 4 to the proposed constrained binary DFO problem. Tables 5 to 9 present the detailed results of the optimization of the two 
Regarding claims 19, Ploskas and Hamstra teach The system of claim 10, wherein Ploskas teaches the surrogate model optimization problem is 2solved constructively by evaluating a real number indicating the likelihood that 3given pairs of heat-exchanger units should be connected (Ploskas discussed in page 4 at left side column: “In light of this diagram, consider one set of manufacturing constraints imposed on the connections between tubes. This set of constraints is such that adjacent pairs of tubes in each column, starting with the bottom tube, are always connected … The manufacturing process imposes this constraint because one set of bends at the far end of the coil are applied to the tubes before they are inserted into the fins …”. It has been mentioned in page 4 under heading ‘Proposed model’ at right side column: “We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges.” Ploskas applied graph theory concepts to depict a circuitry configuration of heat-exchanger as a graph and tubes are the nodes and the connections between tubes are the edges. Here, ‘Proposed model’ the heading at section 3 is a surrogate model where Ploskas Ploskas discussed that the adjacency matrix for the circuitry configuration shown in Figure 2 where binary variables as 0 and 1 has been used to model connections between tubes i.e. real number between 0 and 1 indicated 3that adjacent pairs of tubes should be connected. Ploskas also mentioned that “Since the graph is undirected … Thus, we can limit the number of variables to (t2 − t)/2, where t is the number of tubes … Therefore, there are four feasible solutions for the above adjacency matrix (Figure 4). However, these feasible solutions produce very similar performance metrics.” Here, optimization problem is 2solved in a constructive way (by implementing graph theory concepts to depict a circuitry configuration of heat-exchanger) and a real number (between 0 and 1) indicated that 3given pairs of heat-exchanger units should be connected).
          Regarding claims 20, Ploskas and Hamstra teach The system of claim 19, wherein Ploskas teaches the constructive solution method for the 2surrogate model optimization problem iteratively identifies the next node to 3connect to the circuit. (Ploskas discussed in page 4 under heading ‘Proposed model’ at right side column: “We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges. Here, ‘Proposed model’ the heading at section 3 is a surrogate model where Ploskas discussed an optimization formulation regarding the optimization approaches for refrigerant circuitry problem. Moreover, Ploskas discussed that the adjacency matrix for the circuitry configuration shown in Figure 2 where binary variables as 0 and 1 has been used to model connections between tubes i.e. real number between 0 and 1 indicated 2 − t)/2 binary variables. Each variable is associated with the connection of two tubes. A variable xi, 1 ≤ i ≤ (t2 − t)/2, is equal to 1 if the associated tubes are connected; otherwise xi = 0.” Here, vector of variables x for the circuitry design problem contains (t2 − t)/2 binary variables and each variable is associated with the connection of two tubes. If the value of x is equal to 1 (when the condition 1 ≤ i ≤ (t2 − t)/2, is equal to 1 for xi), then the associated tubes are connected i.e. next node is connected to the HEX circuit. Therefore, constructive solution method has been implemented in order to 2verify that the next node is connected to the circuit and it has been identified in a iterative way by the surrogate model in Ploskas’s article).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ploskas and Hamstra and further in view of an Article by Sergey Levine (“Reinforcement Learning and Control as Probabilistic Inference: Tutorial and Review”) (hereinafter Sergey).
Regarding claims 9, Ploskas and Hamstra teach The system of claim 10, wherein Sergey teaches the prediction model is constructed using neural 2networks or reinforcement learning on graphical models. (Sergey disclosed in Abstract: “The framework of reinforcement learning or optimal control provides a mathematical formalization of intelligent decision making that is powerful and broadly applicable. While the general form of the reinforcement learning problem enables effective reasoning about uncertainty, the connection between reinforcement learning and inference in probabilistic models is not immediately obvious.” In page 1 under probabilistic graphical model, this can often serve as the first and most important step to solving it … Conventionally, decision making problems formalized as reinforcement learning or optimal control have been cast into a framework that aims to generalize probabilistic models by augmenting them with utilities or rewards, where the reward function is viewed as an extrinsic signal … In this article, we instead derive an alternate view of decision making, reinforcement learning, and optimal control, where the decision making problem is simply an inference problem in a particular type of graphical model.” In page 3 under heading ‘The Graphical Model’: “To embed the control problem into a graphical model, we can begin simply by modeling the relationship between states, actions, and next states. This relationship is simple, and corresponds to a graphical model with factors … as shown in Figure 1 (a). However, this graphical model is insufficient for solving control problems, because it has no notion of rewards or costs. We therefore have to introduce an additional variable into this model, which we will denote Ot. This additional variable is a binary random variable, where Ot = 1 denotes that time step t is optimal, and Ot = 0 denotes that it is not optimal. The graphical model with these additional variables is summarized in Figure 1 (b). While this might at first seem like a peculiar and arbitrary choice, it leads to a very natural posterior distribution over actions when we condition on Ot = 1 for all 
t ∈ {1, . . .,T}”. Sergey mentioned in this article that reinforcement learning can be formalized as decision making problems, where a framework aims to generalize probabilistic or prediction models. Sergey explained in page 3, where relationship has been modeled between states, actions, and next states and shown a graphical model in Sergey discussed in his article about constructing a prediction model using reinforcement learning (formalized as decision making problems) on graphical models).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ploskas and Hamstra and further in view of a Dissertation by Christian Tjandraatmadja (“Decision Diagram Relaxations for Integer Programming”) (hereinafter Christian and IDS submitted on 06/08/2020).
Regarding claims 15, Ploskas and Hamstra teach The system of claim 10, further comprising 2applying the feasible configurations of the heat-exchanger units to a set of 3predetermined performance evaluating programs for each of the feasible 4configurations is accomplish concurrently via parallel computation. (Ploskas mentioned in Abstract “First, we compare four mixed-integer constrained DFO solvers and one box-bounded DFO solver and evaluate their ability to solve a difficult industrially relevant problem. Second, we demonstrate that the proposed formulation is suitable for optimizing the circuitry configuration of heat exchangers.” In page 9 at left side column, it has been stated: “In this paper, we formulate the refrigerant circuitry design problem as a binary constrained optimization problem. Hence, DFO solvers that can handle constraints and discrete variables are preferred. While the DFO literature has been attracting increasing attention, it currently lacks systematic comparisons between mixed-integer constrained DFO algorithms.” Moreover, in page 2 at left side column: “While current approaches for heat exchanger design often rely on design engineers to choose the circuitry configuration based upon their experience and the output of an enumerated set of simulations, the highly nonlinear relationship between the circuitry and the HEX performance motivates the study of systematic methods to identify optimized refrigerant circuitry design.” There is a nonlinear relationship between the circuitry and the HEX performance, therefore Ploskas implemented ‘mixed-integer constrained DFO algorithm’ as mixed-integer nonlinear programming method to identify optimized refrigerant circuitry design in HEX.” Here, the set of 3predetermined performance evaluating programs are ‘mixed-integer constrained DFO algorithms’ which applied on the feasible configurations of the heat-exchanger units. Moreover, the other prior art Christian disclosed in page 11 (chapter 1, under heading ‘Introduction’): “Modern mixed-integer linear programming (MIP) solvers have become remarkably powerful: hard problems that once required specialized algorithm development can now be tackled in practice with the simpler task of modeling them as integer programs and providing them to a solver. This current landscape has been shaped by several forces, including advances in computing power and parallelism.” Therefore, while combining two prior arts Ploskas and Christian, it can be concluded that a set of 3predetermined performance evaluating programs (mixed-integer constrained DFO solvers) applied on each of the feasible 4configurations is accomplished concurrently via parallel computation).
Regarding claims 16, Ploskas and Hamstra teach The system of claim 10, wherein Ploskas teaches the features of these configurations, with 2respect to connections of the heat-exchanger units, include … the interconnections 3of subsets of 4heat-exchanger units, (Ploskas discussed in page 4 at left side column: “In light of this diagram, consider one set of manufacturing constraints imposed on the pairs of tubes in each column, starting with the bottom tube, are always connected …”. Here, Ploskas mentioned about the interconnection of heat-exchanger units),
           Ploskas teaches the total number of heat-exchanger units included in a given path, (According to Spec. of current application in para [0050]: “the heat-exchanger circuitry configuration can be defined as: (a) as a collection of paths involving super-nodes where each super-node occurs only once in a path;” In page 4 under heading ‘Problem representation’, it has been stated: “We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges.” Ploskas applied graph theory concepts to depict a circuitry configuration of heat-exchanger as a graph and tubes are the nodes and the connections between tubes are the edges, therefore this connection (where tubes are node) can be assumed as super-node and according to Spec. each super-node occurs only once in a path. Moreover, Ploskas discussed in page 4 at left side column: “For the purposes of more clearly describing potential manufacturing constraints encountered in the construction of a fin-tube HEX, consider a diagram that illustrates the salient features relating to its circuitry. Figure 2 illustrates a HEX constructed of eight tubes (each represented by a circle) with six connections of two types;” Therefore, Ploskas taught the total number of heat-exchanger units (as an example, in Figure 2 the construction of a fin-tube HEX has 8 tubes, each represented by a circle) included in a given path or each super-node).
           Ploskas teaches the distance between the heat-exchanger units that are connected, (Ploskas discussed in page 4 at left side column: “In light of this diagram, adjacent pairs of tubes in each column, starting with the bottom tube, are always connected.” Here, the distance between the adjacent pairs of tubes in each column is basically the distance between the heat-exchanger units. It has been mentioned here, that from starting to bottom tube all are connected i.e. heat-exchanger units are connected).
          Ploskas teaches 67the number of traversals across the columns of a limit on number of 8crossovers between columns, (Ploskas discussed in page 4 at right side column under ‘Problem representation’: “We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges … there are four feasible solutions for the above adjacency matrix (Figure 4). However, these feasible solutions produce very similar performance metrics.” In Figure 4, it can be seen the feasible circuitry designs for a heat exchanger with eight tubes and two circuits. The number of traversals happened across the columns and crossovers between columns in each of Figure 4 (a), (b), (c) and (d)).
Ploskas teaches 9the location of inlet tubes, and 10the location of outlet tubes. (Ploskas disclosed in page 4 at left side column: “Inlets and outlets must always be located at the near end.” Here, the location of inlet and outlet tubes have been disclosed by Ploskas as one of the manufacturing-type restrictions used to constrain the space of possible circuiting configurations for HEX units). 
However, Ploskas and Hamstra don’t explicitly teach the number of parallel paths resulting from the interconnections of subsets of 4heat-exchanger units, 
Christian teach the number of parallel paths resulting from the interconnections … (Christian mentioned under section 1.2.2: “A decision diagram is a directed acyclic multigraph that has the following layered structure. The nodes of a decision diagram are partitioned into n+1 layers, where the first n layers correspond to the n variables in some fixed order … and the last layer is reserved for a single terminal node t. The first layer contains a single root node s. Parallel arcs are allowed; that is, there may be more than one arc between two nodes. We assume that every node except s and t has at least one incoming arc and at least one outgoing arc.” Christian discussed that parallel paths/arc are resulted from the interconnections, it can be seen in Fig. 1.1 at right side (say two parallel paths created at third layer x3, 0-arc and 1-arc in parallel, intersected/interconnected at node t).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ploskas and Hamstra and further in view of a paper by Angelo et al. (“Support vector machines for surrogate modeling of electronic circuits”) (hereinafter Angelo).
   	Regarding claims 17, Ploskas and Hamstra teach The system of claim 10, however, Ploskas and Hamstra do not explicitly teach the surrogate model consists of a support 2vector machine or a set of radial basis functions.
wherein Angelo teaches the surrogate model consists of a support 2vector machine or a set of radial basis functions. (Angelo disclosed in Abstract: “Using suitable surrogate models instead of simulations, it is possible to perform a reliable analysis in less time. In this work, we are going to analyze how the surrogate models given by the support vector machine (SVM) perform when they are used to support vector machine (SVM), to create surrogate models based on computer simulations … SVM is an effective tool for surrogate modeling and shows good performances for nonlinear regression approximations. The relations between the input parameters and the output performances of electronic circuits are characterized by a high degree of nonlinearity, and the SVM can be a valuable tool in this kind of applications.” Moreover, in page 75 under ‘conclusion’ heading: “The aim of this work is to show that the surrogate models given by the support vector machine can be applied in the design of real industrial circuits, in order to find a method of analyzing these circuits without resorting to a heavy use of costly circuit simulations.” Angelo discussed in his paper that surrogate model consists of a support 2vector machine (SVM), which can be applied in the design of real industrial circuits).             

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ploskas and in view of Christian Tjandraatmadja (IDS submitted on 06/08/2020) (hereinafter Christian).
Regarding claims 21, Ploskas teaches A computer-implemented method for designing a circuitry configuration of heat-exchanger units, comprising steps of: (Ploskas disclosed in page 3 (before the section 2): “One of the contributions of this paper is the presentation of heat exchanger circuitry optimization methods that generate feasible circuit designs without requiring extensive domain knowledge. As a result, the proposed approach can be readily applied to different types of heat exchangers … We formulate the refrigerant circuitry design problem as a binary refrigerant heat exchangers, to simulate the performance of different refrigerant circuitry designs. We treat CoilDesigner as a black-box system and apply derivative-free optimization (DFO) algorithms to optimize heat exchanger performance.” It has been discussed in Abstract (in page 1): “In this paper, we formulate refrigerant circuitry design as a binary constrained optimization problem. We use CoilDesigner, a simulation and design tool of air to refrigerant heat exchangers, in order to simulate the performance of different refrigerant circuitry designs … Second, we demonstrate that the proposed formulation is suitable for optimizing the circuitry configuration of heat exchangers.”
Examiner considers, Ploskas formulated the refrigerant circuitry design problem as a binary constrained optimization problem and in order to simulate the performance of different refrigerant circuitry designs they used CoilDesigner, a steady-state simulation and design tool for air to refrigerant heat exchangers. Here, CoilDesigner tool has been treated as a black-box system and derivative-free optimization (DFO) algorithms being applied in order to optimize heat exchanger performance. Moreover, it has been discussed above that Ploskas proposed the formulation which is suitable for optimizing the circuitry configuration of heat exchangers. Therefore, Ploskas taught the heat exchanger circuitry optimization methods in order to generate feasible circuit designs i.e. circuitry configuration of heat-exchanger units).
 Ploskas teaches acquiring design parameters of the heat-exchanger units, wherein the design parameters include a number of tubes and a number of pre-existing connections, minimum and maximum number of circuits, a maximum length of the circuits, a maximum distance between connections of the tubes; (Ploskas disclosed in page 16 and 17 the number of tubes from 4, 6, 8, 10, … 36, in Table 4 and 5 as “Computational results for heat capacity optimization”. A equation for number of tubes being shown in page 9 under section 3.2 as “t is the number of tubes, n = (t2 − t)/2 is the number of decision variables”. It has been mentioned in page 4-5: “Figure 2 illustrates a HEX constructed of eight tubes (each represented by a circle) with six connections of two types; one type of connection is at the far end of the tubes, while the other type of connection the near (front) end of the tubes … Similarly, a dotted line between two tubes indicates a tube connection on the far end of the tubes, while a solid line indicates a tube connection on the front end of the tubes. Different line color are used to distinguish amongst different circuits … In light of this diagram, consider one set of manufacturing constraints imposed on the connections between tubes … For example, in Figure 2, this constraint implies that tubes 1 and 2, tubes 3 and 4, tubes 5 and 6, and tubes 7 and 8 are always connected … whereas the second set of connections or bends are introduced at the near end of the coil once a circuitry configuration is chosen. Moreover, in page 12 (at Table 1), the horizontal and vertical spacing for tube being mentioned, which is considered the “maximum distance between connections of the tubes”.
Examiner considers, number of tubes are ranging from 4-36 in above disclosure and it has been discussed in page 9, an equation to calculate the number of tubes as one of the constraint in the Objective function. In Figure 2 illustrated a HEX constructed of eight tubes, where tube connection being indicated by ‘a dotted line’ between two tubes on the far end of the tubes and a solid line a tube connection on the front end of 
Ploskas disclosed in page 13 (at 2nd para just after the Table 3): “The number of valid circuitry designs for a heat exchanger with 12 tubes is 54, 539”. In page 9 under heading “Constraints”: “As already discussed in Section 2, there are two types of connections allowed, connections on the farther end of the tubes and connections on the front end of the tubes. In order to produce a feasible circuitry arrangement, some constraints are set … Figure 5 presents the connections on the farther end for a heat exchanger with eight tubes (Figure 5a) and for a heat exchanger with ten tubes (Figure 5b) … The first restriction implies that every tube is connected with two tubes at most. Therefore, the sum of the elements of vector x in each row i and column i, 
1 ≤ i ≤ n, of the adjacency matrix should be less than or equal to two.”
Examiner considers, feasible circuitry arrangement can be produced and some restriction/constraints can be set by the designer, then the circuitry arrangement or number of circuit for the HEX would be less. If a heat exchanger having 12 tubes number of valid circuitry is 54, 539, is considered as maximum number of circuits, if a heat exchanger having 4, 6 or 8 tubes, the number of circuitry would vary accordingly. Ploskas discussed in page 7 under section 3.1: “We preferred this approach, i.e., treating the graph as undirected, in order to create an optimization problem with significantly fewer variables, e.g., a heat exchanger with 36 tubes can be modeled with only 630 variables instead of 1, 296.” Therefore, it is considered number of circuits in a 
Ploskas disclosed a Table 1 in page 12 where ‘Structural parameters’ of HEX being shown such as no. of depth rows, Tube length, Tube inside and outside diameter, Tube thickness, Tube horizontal and vertical spacing, Fins per inch, Fin spacing and thickness etc. would be considered when calculating the maximum length of the circuits. It has been mentioned in page 2 (at 2nd para) that a model to optimize the design of an air-cooled heat exchanger for a user-defined tube arrangement, in which parameters such as tubes diameter, length, and fin spacing are optimized subject to a given heat transfer rate between air and water. Therefore, it is considered that the heat exchanger’s tube arrangement parameters such as tubes diameter, length, and fin spacing need to optimized in order to determine the maximum length of the HEX circuits.
Ploskas teaches creating constraints with respect to connections of the heat-exchanger units according to the relaxed decision diagram; (Ploskas disclosed in page 4 (at last para): “For the purposes of more clearly describing potential manufacturing constraints encountered in the construction of a fin-tube HEX, consider a diagram that illustrates the salient features relating to its circuitry. Figure 2 illustrates a HEX constructed of eight tubes (each represented by a circle) with six connections of two types; one type of connection is at the far end of the tubes, while the other type of connection the near (front) end of the tubes … In light of this diagram, consider one set of manufacturing constraints imposed on the connections between tubes.” Figure 3 (a) presents valid and 3 (b) invalid circuiting arrangements on a heat exchanger with refrigerant circuitry problem is represented as a large-scale binary combinatorial problem. We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges. For example, the adjacency matrix for the circuitry configuration shown in Figure 2 … Binary variables will be used to model connections between tubes … there are four feasible solutions for the above adjacency matrix (Figure 4) … We preferred this approach, i.e., treating the graph as undirected, in order to create an optimization problem with significantly fewer variables …”. In page 9 (under section 3.2) Ploskas discussed about the ‘Objective function’ where various performance metrics have been used in order to evaluate and compare the performance of different circuitry designs and to obtain the shortest joint tubes. In order to maximize the heat capacity and ratio of the heat capacity to the pressure difference across the heat exchanger, the constraints on the farther and front end are considered. In page 9 under heading ‘Constraints’: “In order to produce a feasible circuitry arrangement, some constraints are set. The constraints on the farther end are derived from the first two restrictions of the circuitry arrangement problem …” Some restrictions as constraints being set by the designer/user on the heat exchanger with tubes.
Ploskas teaches creating/constructing the constraints related to connections of the heat-exchanger units according to the relaxed decision diagram because refrigerant circuitry problem for HEX (in Fig. 2) has been represented as a large-scale binary combinatorial problem and they used the graph theory concepts to depict a circuitry configuration as a graph, and treating the graph as undirected. Binary variables has 
and Ploskas teaches generating feasible configurations of the heat-exchanger units by using the constraints. (Ploskas disclosed in page 9 under heading ‘Constraints’: “there are two types of connections allowed, connections on the farther end of the tubes and connections on the front end of the tubes. In order to produce a feasible circuitry arrangement, some constraints are set. The constraints on the farther end are derived from the first two restrictions of the circuitry arrangement problem …”. The restrictions on the connections/configurations of HEX being set by the designer (e.g. a constraint for every combination of two, three, etc. pairs of these tubes being added in order not to form a cycle). In pages 12-13 under heading ‘Computational study’: “In order to validate the proposed model, we performed a computational study with the aim of optimizing the heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger. For this study, we started by manually designing 17 different circuitry architectures. The structural parameters and work conditions of the 17 test cases are shown in Table 1 … Prior to applying the DFO solvers to optimize the different heat exchangers, we performed a simulation for all combinations of heat exchangers with 4, 6, 8, 10, and 12 tubes. We formulated the feasible circuitry designs. Choco is an opensource software that is used to formulate combinatorial problems in the form of CSPs and solve them with constraint programming techniques. The implemented search strategies of Choco produce all feasible solutions for each heat exchanger … Note that we need to perform all combinations of inlet and outlet tubes for each solution since we used an undirected graph to represent the problem. Therefore, Choco will enumerate all feasible solutions and for each solution we need to consider all different combinations of inlet and outlet tubes.”
Therefore, Ploskas discussed that they formulated the circuitry optimization problem as a Constraint Satisfaction Problem (CSP), where ‘Choco solver’ as a software being used to automate the procedure of finding all possible feasible circuitry designs for HEX. They performed all combinations of inlet and outlet tubes for each solution and they used an undirected graph (relaxed decision diagram) to represent the circuitry optimization problem of HEX. Therefore, Choco solver enumerated all feasible solutions for each heat exchanger i.e. the feasible configurations of heat-exchanger units being generated by using the design constraints of HEX).
Ploskas teaches generating a relaxed decision diagram for each of the heat-exchanger units … the design parameters of the heat-exchanger units by executing the relaxed decision diagram formation module; (Under BRI and according to the Spec. of current Application at para [0078], Examiner interprets the ‘relaxed decision diagram formation module’ as a software or computer readable program which executes/runs on a computer or a simulation tool.
Ploskas disclosed in page 7 under section 3.1: “the refrigerant circuitry problem is represented as a large-scale binary combinatorial problem. We use graph theory concepts to depict a circuitry configuration as a graph, where the tubes are the nodes and the connections between tubes are the edges … Binary variables will be used to model connections between tubes … there are four feasible solutions for the above adjacency matrix (Figure 4) … We preferred this approach, i.e., treating the graph as undirected, in order to create an optimization problem with significantly fewer variables …”. Examiner interprets in this scenario, the graph theory concepts being implemented as a graph to depict the circuitry configuration of heat-exchanger units (as refrigerant circuitry problem). Moreover, the tubes are the nodes and the connections between tubes are the edges in the circuitry configuration of HEX and binary variables has been used to model connections between tubes. Therefore, the Figure 4 in Ploskas disclosure has been treated as “Relaxed decision diagrams” which is implemented as graph structure (undirected graph) by relaxing the refrigerant circuitry 
Ploskas discussed about the ‘Objective function’ in page 9 (under section 3.2) where heat exchanger circuitry optimization problem has been expressed as two objective functions, in order to maximize the heat capacity or to obtain the shortest joint tubes in HEX design. It has been discussed in page 10 that a simulation tool “CoilDesigner” being implemented with the structural parameters and work conditions of a heat exchanger, which simulated the heat exchanger and computed the objective functions (e.g. heat capacity and the ratio of the heat capacity to the pressure difference across the heat exchanger). Examiner interprets, one of the useful property of decision diagrams is: the diagrams are used to optimize any objective function and two objective functions have been computed in the simulation of HEX with design parameters. Therefore, it is understood that “relaxed decision diagrams” being generated (in Figure 4) for heat-exchanger unit (because refrigerant circuitry design problem has been modeled as a constrained binary optimization problem and objective functions being computed to get optimal refrigerant circuitries).
Moreover, Ploskas discussed in page 3 that they formulated the refrigerant circuitry design problem as a binary constrained optimization problem, and used CoilDesigner, a steady-state simulation and design tool for air to refrigerant heat exchangers and simulated the performance of different refrigerant circuitry designs. Ploskas applied mixed-integer constrained derivative-free optimization (DFO) algorithms to optimize heat exchanger performance. Moreover, it has been disclosed in page 12 under section 5 that Ploskas formulated the circuitry optimization problem as a all feasible solutions for each heat exchanger. Examiner interprets, the software or computer program (Choco solver) being used with the constraints of heat exchangers (heat exchangers having circuitry designs with 4, 6, 8, 10, and 12 tubes) and to find all possible feasible circuitry designs. Therefore, it is considered that design parameters or constraints of the heat-exchanger units being executed by the Choco solver software (as an example of relaxed decision diagram formation module).
Examiner would conclude that Ploskas teaches generating relaxed decision diagram for heat-exchanger units because refrigerant circuitry problem for HEX (in Fig. 2) has been represented as a large-scale binary combinatorial problem and the graph theory concepts has been used to depict a circuitry configuration and binary variables has been used to model the connections between tubes, in order to create an optimization problem with significantly fewer variables. Since, the design parameters/constraints of the heat-exchanger units being simulated/executed in a simulation tool “CoilDesigner”, with mixed-integer constrained DFO solver or algorithm being applied in the execution and these DFO solvers can handle constraints or design parameters in order to optimize heat exchanger circuitry. Therefore the “relaxed decision diagram” generated for each heat exchanger units because the Choco’ software (as heat exchanger formation module) implemented in circuitry optimization 
However, Ploskas do not explicitly teach generating a relaxed decision diagram … based on the design parameters; 
Christian teaches generating a relaxed decision diagram … based on the design parameters; (Christian discussed in page 24 under section 2.4 heading ‘Relaxed Decision Diagram Compilation’ a width parameter W, which defines the maximum allowed width of the decision diagram has been provided to the construction algorithm. Moreover, it has been stated in page 60 “In practice, we use relaxed decision diagrams rather than exact decision diagrams for a subset of constraints. The strength of relaxed decision diagrams can be controlled by a maximum width parameter.” Here, it is understood that a relaxed decision diagram has been generated based on a parameter ‘width’).  In addition, Christian, in Abstract (at 1st page) discloses that Relaxed decision diagrams are graph structures that encode relaxations of discrete optimization problems. In page 15 it has been mentioned that the decision diagram is a binary decision diagram when the domains are binary. Moreover, decision diagrams serve as relaxations for the problem, by including potentially all feasible solutions. That is why they are called relaxed decision diagrams. In page 16 at last para: “In the context of optimization, a very useful property of decision diagrams is, they can be used to optimize any objective function – such as linear functions.”
Therefore, Ploskas and Christian are analogous art because they are related in in solving optimization problems using mixed-integer programming approach in related design. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ploskas and Christian before him or her, to modify the acquiring design parameters and creating constraints with respect to connections of the heat-exchanger units of Ploskas to include the generating a relaxed decision diagram (by using binary variables with graph theory concept) of Christian. The suggestion/motivation for doing so would have been obvious by Christian because relaxed decision diagrams are graph structures that Christian disclosed in 1st page under ‘Abstract’). Therefore, it would have been obvious to combine Christian with Ploskas to obtain the invention as specified in the instant claim(s).   
Regarding claims 22-25, Ploskas and Christian teach The method of claim 21, are incorporating the rejections of claims 2-5 respectively because claims 22-25 have substantially similar claim language as claims 2-5, therefore claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ploskas and Christian as discussed above for substantially similar rationale.   

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A NPL by Dimitrios Letsios et al. (“Heuristics with performance guarantees for the minimum number of matches problem in heat recovery network design”) disclosed about Heat exchanger network design as a mixed-integer nonlinear optimization (MINLP) problem. Heat exchanger network synthesis exploits excess heat by integrating process hot and cold streams and improves energy efficiency by reducing utility usage. The sub-problem is an N P-hard mixed-integer linear program exhibiting combinatorial explosion in the possible hot and cold stream configurations for determining good solutions in designing a heat recovery network with minimum number of matches. In the case of a single temperature interval, a new optimization formulation being developed without problematic big-M parameters. The heuristic methods with .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/     Examiner, Art Unit 2148


/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2148